Exhibit 10.2

 

AMENDMENT TO THE

AGREEMENT OF LIMITED PARTNERSHIP

OF

ASSET INVESTORS OPERATING PARTNERSHIP, L.P.

 

Dated effective as of April 1, 2000

 

THIS AMENDMENT TO THE AGREEMENT OF LIMITED PARTNERSHIP OF ASSET INVESTORS
OPERATING PARTNERSHIP, L.P., dated effective as of April 1, 2000, is made by and
among ASSET INVESTORS CORPORATION, a Delaware corporation, as general partner
(the “General Partner”) and the limited partners (the “Limited Partners”) of
Asset Investors Operating Partnership, L.P., a Delaware limited partnership (the
“Partnership”).

 

WHEREAS, certain amendments (the “Amendments”) have been proposed to that
certain Agreement of Limited Partnership of Asset Investors Operating
Partnership, L.P., dated as of April 30, 1997 (the “Partnership Agreement”); and

 

WHEREAS, a majority-in-interest of the Limited Partners have granted their
written consent to the Amendments.

 

NOW THEREFORE, Article XI of the Partnership Agreement is hereby amended and
restated to read as follows:

 

“ARTICLE XI

 

Grant of Rights to the Limited Partners

 

11.1 Grant of Rights. Subject to compliance with applicable securities laws, the
General Partner does hereby grant to each of the Limited Partners and each of
the Limited Partners does hereby accept the right, but not the obligation
(hereinafter such right sometimes referred to as the “Rights”), to convert all
or a portion of such Limited Partner’s Partnership Units into Shares or cash, as
selected by the Partnership, at any time or from time to time, on the terms and
subject to the conditions and restrictions contained in this Article XI. The
Rights granted hereunder may be exercised by a Limited Partner, on the terms and
subject to the

 

1



--------------------------------------------------------------------------------

     conditions and restrictions contained in this Article XI, upon delivery to
the General Partner of a notice in the form of Exhibit C (an “Exercise Notice”),
which notice shall specify the Partnership Units to be converted by such Limited
Partner. Once delivered, the Exercise Notice shall be irrevocable, subject to
payment by the Partnership of the Purchase Price in respect of such Partnership
Units in accordance with the terms hereof; provided that if such Limited Partner
has registration rights under a Registration Rights Agreement, such Limited
Partner may indicate in its Exercise Notice that such exercise shall be
conditioned on the effectiveness of a registration requested to be made by such
Limited Partner; provided further that in the event such registration does not
become effective, such Exercise Notice shall be deemed to be canceled. In the
event the Partnership elects to cause such Units to be converted into cash, the
General Partner shall effect such conversion by causing the Partnership to
redeem the Partnership Units subject to the Exercise Notice for cash.

 

11.2 Limitation on Exercise of Rights. Rights may be exercised at any time and
from time to time; provided, however, that in no event shall Rights be
exercisable by a Limited Partner if such exercise would cause the Partnership to
cease to be a limited partnership under the Act; and provided further, that in
no event shall Rights be exercisable by a Limited Partner with respect to any
Partnership Unit that was issued by the Partnership less than one year from the
date of such exercise. In addition, if an Exercise Notice is delivered to the
General Partner but, as a result of restrictions contained in the Charter of the
General Partner, the Rights cannot be exercised in full for Shares, the Exercise
Notice shall be deemed to be modified such that the Rights shall be exercised
only to the extent permitted under the Charter of the General Partner.

 

11.3 Computation of Purchase Price: Form of Payment. The purchase price
(“Purchase Price”) payable to the Limited Partners shall be equal to the Deemed
Partnership Unit Value multiplied by the number of Offered Units with respect to
which the rights are being exercised computed as of the date on which the
Exercise Notice was delivered to the General Partner (the “Computation Date”).
The Purchase Price for the Offered Units shall be payable, at the option of the
Partnership, by redeeming the Partnership Units for cash in the amount of the
Purchase Price, or by directing the General Partner to issue, and the General
Partner acting as a distinct legal entity shall assume directly the obligation
to issue, a number of Shares equal to the number of Offered Units with respect
to which the Rights are being exercised (adjusted as appropriate to account for
stock splits, stock dividends or other similar transactions between the
Computation Date and the closing of the purchase and sale of the Offered Units
in the manner specified in Section 11.7(d)).

 

2



--------------------------------------------------------------------------------

11.4 Closing. The closing of the acquisition of Offered Units shall, unless
otherwise mutually agreed, be held at the principal offices of the General
Partner, on the date agreed to by the General Partner and the relevant Limited
Partner, which date shall be the later of (i) ten (10) days after the date of
the Exercise Notice (or, if the provisions of a Registration Rights Agreement
apply, ten (10) days after the date the registration requested in accordance
with the Registration Rights Agreement is effected) and (ii) the date of the
expiration or termination of the waiting period applicable to the Limited
Partner, if any, under the Hart-Scott-Rodino Act.

 

11.5 Closing Deliveries. At the closing of the purchase and sale of Offered
Units, payment of the Purchase Price shall be accompanied by proper instruments
of transfer and assignment and by the delivery of (i) representations and
warranties of (A) the Limited Partner with respect to its due authority to sell
all of the right, title and interest in and to such Offered Units to the General
Partner and with respect to the status of the Offered Units being sold, free and
clear of all Liens, and (B) the General Partner with respect to due authority to
acquire such Offered Units for Shares or to cause the Partnership to redeem
Partnership Units subject to an Exercise Notice for cash and, in the case of
payment by Shares, (ii) (A) an opinion of counsel for the General Partner,
reasonably satisfactory to the Limited Partner, to the effect that such Shares
have been duly authorized, are validly issued, fully-paid and non-assessable,
and (B) a stock certificate or certificates evidencing the Shares to be issued
and registered in the name of the Limited Partner or its designee.

 

11.6 Term of Rights. The rights of the parties with respect to the Rights shall
remain in effect, subject to the terms hereof, throughout the existence of the
Partnership.

 

11.7 Covenants of the General Partner. To facilitate the General Partner’s
ability to fully perform its obligations hereunder, the General Partner
covenants and agrees as follows:

 

  (a) At all times during the pendency of the Rights, the General Partner shall
reserve for issuance such number of Shares as may be necessary to enable the
General Partner to issue such Shares in full payment of the Purchase Price in
regard to all Partnership Units which are from time to time outstanding and held
by any Limited Partner.

 

  (b) As long as the General Partner shall be obligated to file periodic reports
under the Exchange Act, the General Partner will timely file such

 

3



--------------------------------------------------------------------------------

       reports in such manner as shall enable any recipient of Shares issued to
a Limited Partner hereunder in reliance upon an exemption from registration
under the Securities Act to continue to be eligible to utilize Rule 144
promulgated by the SEC pursuant to the Securities Act, or any successor rule or
regulations or statute thereunder, for the resale thereof.

 

  (c) During the pendency of the Rights, the relevant Limited Partners shall
receive in a timely manner all reports filed by the General Partner with the SEC
and all other communications transmitted from time to time by the General
Partner to the owners of its Shares.

 

  (d) Under no circumstances shall the General Partner declare any stock
dividend, stock split, stock distribution or the like, unless fair and equitable
arrangements, are provided, to the extent necessary, to fully adjust the Rights
to avoid any dilution in the Rights of any Limited Partner under this Agreement.

 

11.8 Limited Partners’ Covenants. Each of the Limited Partners covenants and
agrees with the General Partner that all Offered Units tendered to the General
Partner or the Partnership, as the case may be, in accordance with the exercise
of Rights herein provided shall be delivered free and clear of all Liens and
should any Liens exist or arise with respect to such Offered Units, the General
Partner or the Partnership, as the case may be, shall be under no obligation to
acquire the same unless, in connection with such acquisition, the Partnership
has elected to pay such portion of the Purchase Price in the form of cash
consideration in circumstances where such consideration will be sufficient to
cause such existing Lien to be discharged in full upon application of all or a
part of such consideration and the Partnership is expressly authorized to apply
such portion of the Purchase Price as may be necessary to satisfy any
indebtedness in full and to discharge such Lien in full. In the event any
transfer tax is payable by the Limited Partner as a result of a transfer of
Partnership Units pursuant to the exercise by a Limited Partner of the Rights,
the Limited Partner shall pay such transfer tax.”

 

[signature page follows]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed or caused to be executed
this Amendment to the Agreement of Limited Partnership of Asset Investors
Operating Partnership, L.P. effective as of the date and year first above
written.

 

GENERAL PARTNER:

ASSET INVESTORS CORPORATION

By:  

/s/    Terry Considine

   

Name: Terry Considine

Title:   Chief Executive Officer

 

LIMITED PARTNERS:

   

/s/    Terry Considine

   

Terry Considine

     

/s/    Thomas L. Rhodes

   

Thomas L. Rhodes

     

/s/    Bruce D. Benson

   

Bruce D. Benson

     

/s/    Bruce E. Moore

   

Bruce E. Moore

 

TITAHOTWO LIMITED PARTNERSHIP, RLLLP

By:  

/s/    Terry Considine

   

      Terry Considine

Its: General Partner

 

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed or caused to be executed
this Amendment to the Agreement of Limited Partnership of Asset Investors
Operating Partnership, L.P. effective as of the date and year first above
written.

 

GENERAL PARTNER:

ASSET INVESTORS CORPORATION

By:        

Name: Terry Considine

Title:   Chief Executive Officer

 

LIMITED PARTNERS:

         

Terry Considine

      /s/    Thomas L. Rhodes    

Thomas L. Rhodes

           

Bruce D. Benson

           

Bruce E. Moore

 

TITAHOTWO LIMITED PARTNERSHIP, RLLLP

By:        

      Terry Considine

Its: General Partner

 

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed or caused to be executed
this Amendment to the Agreement of Limited Partnership of Asset Investors
Operating Partnership, L.P. effective as of the date and year first above
written.

 

GENERAL PARTNER:

ASSET INVESTORS CORPORATION

By:        

Name: Terry Considine

Title:   Chief Executive Officer

 

LIMITED PARTNERS:

         

Terry Considine

           

Thomas L. Rhodes

      /s/    Bruce D. Benson    

Bruce D. Benson

           

Bruce E. Moore

 

TITAHOTWO LIMITED PARTNERSHIP, RLLLP

By:        

      Terry Considine

Its: General Partner

 

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed or caused to be executed
this Amendment to the Agreement of Limited Partnership of Asset Investors
Operating Partnership, L.P. effective as of the date and year first above
written.

 

GENERAL PARTNER:

ASSET INVESTORS CORPORATION

By:        

Name: Terry Considine

Title:   Chief Executive Officer

 

LIMITED PARTNERS:

         

Terry Considine

           

Thomas L. Rhodes

           

Bruce D. Benson

      /s/    Bruce E. Moore    

Bruce E. Moore

 

TITAHOTWO LIMITED PARTNERSHIP, RLLLP

By:        

      Terry Considine

Its: General Partner

 

 

8



--------------------------------------------------------------------------------

STATE OF DELAWARE

 

OFFICE OF THE SECRETARY OF STATE

 

I, EDWARD J. FREEL, SECRETARY OF STATE OF THE STATE OF DELAWARE, DO HEREBY
CERTIFY THAT “ASSET INVESTORS OPERATING PARTNERSHIP, L.P.” IS DULY FORMED UNDER
THE LAWS OF THE STATE OF DELAWARE AND IS IN GOOD STANDING AND HAS A LEGAL
EXISTENCE NOT HAVING BEEN CANCELLED OR REVOKED SO FAR AS THE RECORDS OF THIS
OFFICE SHOW AND IS DULY AUTHORIZED TO TRANSACT BUSINESS.

 

THE FOLLOWING DOCUMENTS HAVE BEEN FILED:

 

CERTIFICATE OF LIMITED PARTNERSHIP, FILED THE TWENTY-EIGHTH DAY OF APRIL, A.D.
1997, AT 8:30 O’CLOCK A.M.

 

CERTIFICATE OF RESTORATION, FILED THE FIFTEENTH DAY OF JUNE, A.D. 1998, AT 9
O’CLOCK A.M.

 

AND I DO HEREBY FURTHER CERTIFY THAT THE AFORESAID CERTIFICATES ARE THE ONLY
CERTIFICATES ON RECORD OF THE AFORESAID LIMITED PARTNERSHIP.

 

AND I DO HEREBY FURTHER CERTIFY THAT THE ANNUAL TAXES HAVE BEEN PAID TO DATE.

 

/s/    Edward J. Freel Edward J. Freel, Secretary of State

 

              2744734    8310       AUTHENTICATION:   9187587 981267071      
DATE:   07-09-98



--------------------------------------------------------------------------------

STATE OF DELAWARE

 

OFFICE OF THE SECRETARY OF STATE

 

I, EDWARD J. FREEL, SECRETARY OF STATE OF THE STATE OF DELAWARE, DO HEREBY
CERTIFY THE ATTACHED IS A TRUE AND CORRECT COPY OF THE CERTIFICATE OF LIMITED
PARTNERSHIP OF “ASSET INVESTORS OPERATING PARTNERSHIP, L.P.”, FILED IN THIS
OFFICE ON THE TWENTY-EIGHTH DAY OF APRIL, A.D. 1997, AT 8:30 O’CLOCK A.M.

 

/s/    Edward J. Freel Edward J. Freel, Secretary of State

 

              2744734    8100       AUTHENTICATION:   9187589 981267071      
DATE:   07-09-98



--------------------------------------------------------------------------------

 

CERTIFICATE OF LIMITED PARTNERSHIP

 

OF

 

ASSET INVESTORS OPERATING PARTNERSHIP, L.P.

 

This Certificate of Limited Partnership of Asset Investors Operating
Partnership, L.P. (the “Partnership”) is being executed by the undersigned for
the purpose of forming a limited partnership pursuant to the Delaware Revised
Uniform Limited Partnership Act.

 

ARTICLE ONE

 

The name of the Partnership is Asset Investors Operating Partnership, L.P.

 

ARTICLE TWO

 

The address of the Partnership’s registered office in the State of Delaware is
1209 Orange Street, Wilmington, County of New Castle, Delaware, 19801. The name
of its registered agent at such address is The Corporation Trust Company.

 

ARTICLE THREE

 

The name and business address of the sole general partner is Asset Investors
Corporation, 3600 S. Yosemite Street, Suite 350, Denver, Colorado 80237.

 

IN WITNESS WHEREOF, the undersigned, constituting all of the general partners of
this Partnership, has caused this Certificate of Limited Partnership to be duly
executed as of the 28th day of April, 1997.

 

ASSET INVESTORS CORPORATION,

a Maryland corporation

/s/ Kevin J. Nystrom

--------------------------------------------------------------------------------

Name:   Kevin J. Nystrom Title:  

Senior Vice President and Chief

Financial Officer



--------------------------------------------------------------------------------

State of Delaware

 

Office of the Secretary of State

 

I, EDWARD J. FREEL, SECRETARY OF STATE OF THE STATE OF DELAWARE, DO HEREBY
CERTIFY THE ATTACHED IS A TRUE AND CORRECT COPY OF THE CERTIFICATE OF
RESTORATION OF “ASSET INVESTORS OPERATING PARTNERSHIP, L.P.”, FILED IN THIS
OFFICE ON THE FIFTEENTH DAY OF JUNE, A.D. 1998, AT 9 O’CLOCK A.M.

 

 

/s/    Edward J. Freel

Edward J. Freel, Secretary of State

 

2744734    8100   AUTHENTICATION:  9187588         981267071  
DATE:  07-09-98        



--------------------------------------------------------------------------------

 

CERTIFICATE TO RESTORE TO GOOD STANDING

 

A DELAWARE LIMITED PARTNERSHIP

 

PURSUANT TO TITLE 6, SEC 17-1100

 

1. Name of Limited Partnership:

 

ASSET INVESTORS OPERATING PARTNERSHIP, L.P.

 

2. Date of original Filing with Delaware Secretary of State:

 

APRIL 28, 1997

 

Asset Investors Corporation, General Partner or Liquidation Trustee of the above
listing partnership does hereby certify that this limited partnership is paying
all annual taxes, penalties and interest due to the State of Delaware.

 

I do hereby request this limited partnership be restored to Good Standing.

 

      ASSET INVESTORS CORPORATION

      General Partner

By:  

/s/    Bruce Moore

   

Bruce Moore, President of General Partner

 

 